GRAY, Justice
(concurring).
I agree with the conclusion reached by the majority but I do not agree with the reasoning of the opinion.
Under the evidence before us the sale of the B. H. C. dip was completed and the title thereto passed in Tom Green County. Then if appellant was guilty of any act of negligence such negligence occurred in Tom Green County and appellee’s cause of action against appellant for such negligence arose there. Linde Air Products Co. v. Page, Tex.Civ.App., 131 S.W.2d 1057; Hendrix v. Everett, Tex.Civ.App., 214 S.W.2d 667.
Appellant was not a necessary party under Exception 29a. See Tarrant v. Walker, 140 Tex. 249, 166 S.W.2d 900, defining necessary party under that section.
The evidence shows that the defendant Cal Ory measured the dipping vat or that he indicated a point to where the water would come if 1000 gallons of water was put in the vat and that this statement was proved to be true by a check made the following day. There is no proof of a cause of action against Cal Ory individually. For this reason venue against appellant cannot be sustained in McCulloch County under Exception 4. Stockyards Nat. Bank v. Maples, 127 Tex. 633, 95 S.W.2d 1300.
I do not think Brown v. Howard, Tex.Civ.App., 285 S.W.2d 752, 753, supports our conclusion for the reason that there the liability of “the manufacturer or formulator of the Green Light concentrate” was in issue.. The liability for negligence of the jobber or retailer was not involved.
For the reasons above stated I concur in the conclusion reached by the majority.